SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (the “Agreement”) is effective the
1st day of December 2006, and is by and between Plaintiff, FRANK W. LEWIS,
TRUSTEE OF THE FRANK W. LEWIS REVOCABLE LIVING TRUST DATED MARCH 15, 2004;
Third-Party Defendant, THE SHARON F. LEWIS TRUST DATED JANUARY 22, 2004; and
Defendant/Third-Party Claimant, GOLDEN PHOENIX MINERALS, INC. (Frank W. Lewis
Trust and Golden Phoenix together may be referred to as the “Parties” or as a
“Party ”).

 

PRELIMINARY STATEMENTS

On June 29, 2006, the Frank W. Lewis Trust filed a Complaint in an action in the
Second Judicial District Court, Washoe County, as Case No. CV0601542. Golden
Phoenix thereafter brought a Third-Party Complaint against F.W. Lewis, Inc. as
the original party to the contract and the Sharon F. Lewis Trust Dated January
22, 2004 as an assignee of claims related to the contract (collectively, the
"Lawsuit"). (F.W. Lewis, Inc. was not served with the Third-Party Complaint, as
Frank W. Lewis Trust produced to Golden Phoenix a copy of the assignment of the
claims which are the subject of the Lawsuit to the Frank W. Lewis Trust and
Third Party Golden Phoenix, the Sharon F. Lewis Trust). The Lawsuit rises out of
contracts between F.W. Lewis, Inc. and Golden Phoenix, including the main
option, Exploration Agreement and amendments thereto, and the parties rights,
obligations and defenses thereto as set forth in the pleadings. The Frank W.
Lewis Trust and the Sharon W. Lewis Trust maintain their rights to recover under
the contracts, and Golden Phoenix denies the allegations that it was in breach
or owes further obligations in any manner whatsoever.

 

The Parties now desire to resolve the Lawsuit, and any and all other actual or
potential claims that may or could have been brought between them (whether
permissive or compulsory) (“Claims”), without the necessity for further
litigation and expense by settling the Lawsuit and the Claims, whether known or
unknown regardless of whether such claims were asserted in the Lawsuit, between
them.

 

AGREEMENT

In consideration of the foregoing, the agreements, mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

 

1.

Incorporation of Recitals. Each of the preliminary statements is deemed to be
true and correct, and the same are hereby incorporated by reference as if fully
stated herein.

 

2.

Consideration. As consideration for this Agreement and the dismissal of the
Lawsuit with prejudice, and the relinquishment of the Claims, the Parties have
agreed that Golden Phoenix shall exchange 2,753,623 replacement shares pursuant
to a Noticed hearing under Section 3(a)(10) of the Securities Act of 1933, as
amended, 15 U.S.C. 77c (a)(10) (the “Act”) for the 2,753,623 securities issued
on October 22, 2002. One-half of the 2,753,623 replacement shares shall be
issued to the Frank W. Lewis Revocable Living Trust Dated March 15, 2004, and
the other half to The Sharon F. Lewis Trust Dated January 22, 2004.

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 1 of 6

 

--------------------------------------------------------------------------------



 

3.

Compliance with SEC. The new shares are exchanged for “outstanding securities,
claims or property interests,” within the meaning of Section 3(a)(10) of the
1933 Act, which includes the matters in the Lawsuit and the Claims of Frank W.
Lewis Trust and Sharon W. Lewis Trust, and such exchange is expressly
conditioned on an approved hearing of fairness of the terms and conditions of
said exchange, before the Court in the Second Judicial District Court, Washoe
County, hearing this case.

 

4.

Deliveries. The shares shall be exchanged within a reasonable and timely manner
after the entry of the Order of approval of the hearing set forth in paragraph
3, including the return of the prior certificate to the transfer agent and all
other necessary actions to complete the transaction.

 

5.

Release and Satisfaction of the Claims. Upon the completion of the exchange
described in paragraphs 2, 3 and 4, the Frank W. Lewis Trust shall file a
dismissal with prejudice of the Complaint with the Court within 5 business days.
Golden Phoenix will thereafter file a dismissal with prejudice of the
Third-Party Complaint, and Golden Phoenix shall then be released and discharged
from any and all liability to the Frank W. Lewis Trust or the Sharon W. Lewis
Trust including, but not limited to, any and all claims for costs and attorneys’
fees, as well as any and all claims, whether known or unknown and regardless of
whether such claims were asserted in the Lawsuit. Upon the filing of the
dismissal by the Frank W. Lewis Trust, the Frank W. Lewis Trust and the Sharon
W. Lewis Trust shall be released and discharged from any and all liability to
Golden Phoenix, including, but not limited to, any and all claims for costs and
attorneys’ fees, as well as any and all claims, whether known or unknown
regardless of whether such claims were asserted in the Lawsuit.

 

6.

Tax Liabilities. The Frank W. Lewis Trust and the Sharon W. Lewis Trust agree
that they are wholly and solely responsible for the evaluation of any legal or
financial obligations related to the tax liability or implication of this
compromise, the exchange and relinquishment of the Claims, Third-Party Claims
and the dismissal of the Lawsuit.

 

7.

Warranties. The Parties warrant that no promises or inducements have been
offered except as set forth herein, that this Agreement is executed without
reliance upon any statements or representations by persons or parties released
or their representatives concerning the nature and extent of the damages and/or
legal liability therefor; that it is binding on the Parties, as well as their
respective companies, organizations, successors, agents, heirs and assigns. The
Parties further warrant that they are legally competent and authorized to
execute this Agreement, and that they accept full responsibility therefor.

 

8.

Compromise. This Agreement constitutes a full and final compromise and
settlement of any and all disputes between the Parties known or unknown,
including, but not limited to, the Lawsuit, the Claims and Third-Party Claims,
which are disputed and uncertain, and about which the Frank W. Lewis Trust, the
Sharon W. Lewis Trust, and Golden Phoenix make no admissions as to validity or
enforceability.

 

9.

Reliance on Own Judgment and Legal Consultation. Each of the Parties
acknowledges that it relies wholly upon advice of counsel and its own judgment,
belief and knowledge as to the nature, extent and duration of the issues,
claims, defenses, rights and obligations relating to the Lawsuit, Claims and
Third-Party Claims and this Agreement, and each represents that it has not been
influenced to any extent whatsoever in making this Agreement by any
representations or statements concerning the Lawsuit, Claims and Third-Party
Claims or regarding any other matters made by persons, firms, or

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 2 of 6

 

--------------------------------------------------------------------------------



corporations who are hereby released, or by any person or persons representing
them. The Parties acknowledge that they have retained and consulted their own
attorneys in executing this Agreement and the legal effect thereof.

 

10.

Representations. The Frank W. Lewis Trust, the Sharon W. Lewis Trust and Golden
Phoenix further represent and warrant as follows:

 

a.

Replacement Stock. Golden Phoenix represents (1) that the replacement shares
shall be duly authorized and validly issued shares of Golden Phoenix's common
stock free from any limitations or restrictions on transfer, and (2) that the
replacement shares are exempt from the registration requirements set forth in
Section 5 of the Act and do not constitute "restricted securities" within the
meaning of SEC Rule 144 promulgated under the Act.

 

b.

Consents. The execution and delivery of this Agreement, and the consummation and
performance of the terms and conditions contemplated by this Agreement, do not
require any consent, approval or action of, or any filing with or notice to any
person, public authority or entity except as otherwise stated in this Agreement
and anticipated by the Parties to comply with the exchange of securities, and
the Parties executing this Agreement are duly authorized to enter into this
Agreement.

 

c.

Enforceability. Assuming due execution and delivery of this Agreement by each
Party, this Agreement constitutes the valid and legally binding obligations of
the Parties, enforceable against the Parties in accordance with their terms.

 

d.

No Conflicts. Neither the execution, delivery or performance of this Agreement
will conflict in any respect with, result in a breach of, or constitute a
default under, any court or administrative order or process, judgment, decree,
statute, law, ordinance, rule or regulation or any agreement or commitment to
which parties executing the same are party or are subject or bound, except where
such conflict, breach or default would not have a material adverse effect on
their ability to perform their obligations contemplated herein.

 

e.

No Assignment. No claims, third-party claims, or rights of the Parties purported
to have been released herein have been sold, transferred or assigned and no
attempt to do so shall occur.

 

f.

Disclosure. The statements of the Parties contained herein are true and correct
in all material respects and do not omit any material fact necessary to make the
statements contained herein not misleading.

 

g.

Entire Agreement; No Waiver. This Agreement constitutes the entire agreement
between the Parties relating to the subject matter contained herein. No waiver
of any of the provisions of this Agreement shall be deemed a waiver of, nor
shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by all
the Parties.

 

h.

Construction. The terms and conditions of this Agreement shall be construed as a
whole according to its fair meaning and not strictly for or against any party.
The Parties acknowledge that each of them has reviewed this Agreement and has
had the opportunity to have them reviewed by their attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement,
including any

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 3 of 6

 

--------------------------------------------------------------------------------



amendments. The Parties further agree that prior drafts of this Agreement shall
not be relevant or considered in connection with the construction or
interpretation of this Agreement, or to vary, modify or contradict any of the
terms or provisions of this Agreement.

 

i.

Accord and Satisfaction. This Agreement shall be considered an accord and
satisfaction between the Parties and not a novation. Should any Party default
under the terms of this Agreement, the non-defaulting Party shall be entitled
only to the rights and remedies set forth herein, and shall not have any right
to reinstate the lawsuit, the Parties expressly acknowledging the compromise of
the disputes in this Agreement.

 

j.

Notices. Any notice or other communication required or permitted to be delivered
to any party under this Agreement shall be in writing and shall be deemed
properly delivered, given and received when delivered (by hand, by registered or
certified mail, return receipt requested, by courier or express delivery
service) to the address or facsimile number set forth beneath the name of such
party and its counsel below (or to such other address as such party shall have
specified in a written notice given to the other parties hereto). In the event
of failure of actual receipt by reason of refusal of acceptance of delivery or
change of address and failure to give notice of such change, notice shall be
deemed received at the time of refusal of acceptance of first attempted
delivery.

If sent to Frank W. Lewis Trust:

 

 

 

 

Frank W. Lewis Revocable Living Trust

C/o Terrill R. Dory, Esq.

Terrill R. Dory, Attorney at Law

335 West First Street

Reno, NV 89503

 

If sent to Sharon W. Lewis Trust:

 

 

 

Sharon W. Lewis Trust

C/o Kurt Hunsberger, Esq.

Maupin, Cox & LeGoy

4785 Caughlin Parkway

Reno, NV 89509

 

If sent to Golden Phoenix:

 

Golden Phoenix Minerals, Inc.

C/o Tamara L. Boeck, Esq.

Bullivant Houser Bailey, P.C.

1415 L. Street, Ste 1000

Sacramento, CA 95814

 

 

Any Party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.

 

k.

Partial Invalidity. If any term of this Agreement or the application of any term
of this Agreement should be held by a court of competent jurisdiction to be
invalid, void or unenforceable, all provisions, covenants and conditions of this
Agreement, and all of its applications, not held invalid, void or unenforceable,

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 4 of 6

 

--------------------------------------------------------------------------------



shall continue in full force and effect and shall not be affected, impaired or
invalidated in any way.

 

l.

Attorneys’ Fees. The parties to this Agreement shall bear their own attorneys’
fees and costs incurred in this litigation, as well as on the preparation of
this Agreement. In the event that any Party commences an action to enforce or
interpret this Agreement, or for any other remedy based on or arising from this
Agreement or the Accompanying Exhibit, the prevailing Party therein shall be
entitled to recover its reasonable and necessary attorneys’ fees and costs
incurred. For the purposes of this provision, the “prevailing party” shall be
that Party which has been successful with regard to the main issue, even if that
Party did not prevail on all issues.

 

m.

Necessary Action. Each of the Parties shall do any act or thing necessary to
execute any or all documents or instruments necessary or proper to effectuate
the provisions and intent of this Agreement.

 

n.

Governing Law and Forum. The laws of the State of Nevada, without giving effect
to choice of law or conflict of law principles, shall govern the validity,
construction, performance and effect of this Agreement. Any lawsuit to interpret
or enforce the terms of this Agreement shall be brought in a court of competent
jurisdiction in Washoe County, Nevada.

 

o.

Counterparts and Facsimile/copy. This Agreement may be executed in counterparts,
in different locations, and copies, scans or facsimiles of signatures shall be
legally binding as originals.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, execute
this Agreement effective as of December 1, 2006, though signed thereafter.

 

 

[signature blocks intentionally on next page]

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 5 of 6

 

--------------------------------------------------------------------------------



 

GOLDEN PHOENIX MINERALS, INC.

 

 

By:

Its: _________________________________

 

 

 

APPROVED AS TO FORM AND CONTENT

 

BULLIVANT HOUSER BAILEY, PC

 

 

By: /s/ Tamara L. Boeck     1/10/07

Tamara L. Boeck

3980 Howard Hughes Pkwy, Ste 500

Las Vegas, Nevada 89109

Attorney for Golden Phoenix

FRANK W. LEWIS, TRUSTEE OF THE FRANK W. LEWIS REVOCABLE LIVING TRUST DATED MARCH
15, 2004

 

 

By:

Its: _________________________________

 

 

 

 

____________________________________

 

APPROVED AS TO FORM AND CONTENT

 

 

 

 

By: __________________________________

TERRILL DORY

Attorney for Frank W. Lewis Trust

Terrill R. Dory, Attorney at Law

335 West First Street

Reno, NV 89503

THE SHARON F. LEWIS TRUST DATED JANUARY 22, 2004

 

 

By:

Its: _________________________________

 

 

 

APPROVED AS TO FORM AND CONTENT

 

 

 

 

By: __________________________________

DEBRA WAGGONER

Attorney for Sharon W. Lewis Trust

Maupin, Cox & LeGoy

4785 Caughlin Parkway

Reno, NV 89509

 

 

 

Settlement Agreement

Lewis’/Golden Phoenix

Page 6 of 6

 

 